DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shai, US Patent Publication 2011/0007035 in view of Nirjon et al., US Patent Publication 2017/0351345.
Regarding independent claim 1, Shai teaches a method for controlling a gesture-controlled device based on a mid-air gesture being performed by a user's hand (paragraphs 0309-0310 describe the interactions with a device using hand gestures that are mid-air as shown in figures 37A-F), comprising: 
obtaining sensor data (from sensing mechanism 118 of figure 1A as given in paragraph 0160) from a wearable device (finger-worn device 3710 of figures 37A-F as given in paragraph 0309) worn on a primary finger of the user's hand (figure 38A-C show that the device can be worn on an index or primary finger of the user as given in paragraph 0320), the sensor data comprising: 
proximity sensing (as discussed in paragraphs 0298, 0374, and 0387); and 
motion sensor data from a motion sensor of the wearable device (paragraphs 0160-0161 explain how sensing is used to indicate relative motion via sensing mechanism 118); and 
providing control data to the gesture-controlled device based on the sensor data (paragraph 0320 describes the control done based on the sensing, specifically by controlling the display).
Shai does not discuss the details of the proximity sensing, specifically a plurality of proximity sensor data channels, each encoding proximity sensor data from a proximity sensor of the wearable device.
Similarly to Shai, Nirjon et al. teaches a method for controlling a gesture-controlled device based on a mid-air gesture being performed by a user's hand (as described in paragraphs 0015-0016), comprising: 
obtaining sensor data (paragraphs 0034-0035 and 0038 explain how sensor data is obtained) from a wearable device worn on a finger of the user's hand (figures 2A and 2B show the wearable device shown on a user’s finger as given in paragraphs 0029-0030).
In addition, Nirjon et al. teaches the sensor data comprising: 
a plurality of proximity sensor data channels (paragraph 0018 describes the different proximity sensors with different data measured that are each considered to be a channel), each encoding proximity sensor data from a proximity sensor of the wearable device (paragraph 0032 explains the need to decode the instructions for use by microcontroller 310 from the input received by the sensors as given in paragraphs 0034-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor data used by Nirjon et al. in the system of Shai. The rationale to combine would be to accurately enable interaction with many computing devices (paragraph 0015 of Nirjon et al.).
Regarding claim 2, Nirjon et al. teaches further the method of claim 1, further comprising: 
generating feature data based on the sensor data, the feature data indicating one or more features of the sensor data (paragraph 0043 explains how different features or measurements of the different sensors are determined and used together); and 
classifying the mid-air gesture to generate gesture classification data based on the feature data (paragraph 0045 explains how the various gestures are classified based on the sensor data), 
wherein the control data is based on the gesture classification data (paragraph 0045 explains how the gestures are mapped to a common function to provide control such as “pinch, expand, and swipe”).
Regarding claim 9, Nirjon et al. teaches further the method of claim 2, wherein: 
the gesture classification data comprises probability data for each of a plurality of gesture classes (paragraph 0043 explains how the model is used to specify probability data and paragraphs 0044-0045 discuss how the model is used in gesture classification); and 
the plurality of gesture classes includes at least one gesture class defined at least in part by relative positions of a thumb, index finger, and middle finger of a hand (paragraph 0043 explains how gestures are determined based on relative positions and movements of the different fingers detected by the ring).
Regarding independent claim 10, Shai teaches a wearable device (finger-worn device 3710 of figures 37A-F as given in paragraph 0309) configured to be worn on a primary finger of a hand (figure 38A-C show that the device can be worn on an index or primary finger of the user as given in paragraph 0320), comprising: 
a motion sensor (sensing mechanism 118 of figure 1A) configured to generate a motion sensor signal indicating a motion of the wearable device (paragraphs 0160-0161 explain how sensing is used to indicate relative motion via sensing mechanism 118); and 
proximity sensing (as discussed in paragraphs 0298, 0374, and 0387) using a plurality of proximity sensors (paragraphs 0255 and 0298).
Shai does not teach
a plurality of proximity sensors, each proximity sensor being arranged at one of a plurality of circumferential locations of the wearable device defined by a circumference of the primary finger, 
each proximity sensor facing in a proximity sensor direction outward from the primary finger; and 
each proximity sensor being configured to generate a proximity sensor signal indicating a proximity of an object to the proximity sensor in the proximity sensor direction.
Nirjon et al. teaches 
a plurality of proximity sensors (first proximity sensor 110 and second proximity sensor 120 of figures 1A and 1B), each proximity sensor being arranged at one of a plurality of circumferential locations of the wearable device defined by a circumference of the primary finger (figures 1A and 1B show the proximity sensors along various positions of the circumference of where the finger is placed as shown in figures 2A and 2B), 
each proximity sensor facing in a proximity sensor direction outward from the primary finger (figures 1A and 1B show “a first proximity sensor 110 facing a first direction (a) and a second proximity sensor 120 facing a second direction (b)” as recited in paragraph 0018); and 
each proximity sensor being configured to generate a proximity sensor signal indicating a proximity of an object to the proximity sensor in the proximity sensor direction (paragraph 0018 recites “The proximity sensors are designed to measure the proximity of fingers adjacent to the finger on which the ring is worn. For example, when worn on a user's middle finger, the first proximity sensor 110 may measure the distance between the first proximity sensor 110 and the user's index finger, white the second proximity sensor 120 may measure the distance between the second proximity sensor 120 and the user's ring finger.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor data used by Nirjon et al. in the system of Shai. The rationale to combine would be to accurately enable interaction with many computing devices (paragraph 0015 of Nirjon et al.).
Regarding claim 11, Nirjon et al. teaches further the wearable device of claim 10, further comprising: a communication link (as described in paragraph 0024) configured to transmit: 
motion sensor data based on the motion sensor signal (as described in paragraphs 0068 and 0071); and 
a plurality of channels of proximity sensor data, each channel being based on a respective proximity sensor signal (paragraph 0018 describes the different proximity sensors with different data measured that are each considered to be a channel).
Regarding claim 12, Shai teaches the wearable device of claim 11, comprising a ring configured to be worn on the primary finger, the primary finger being an index finger (“FIG. 1B shows device 110a exemplarily worn on an index finger 102.” as recited in paragraph 0161 and “FIG. 2E shows device 220 worn on an index finger” as recited in paragraph 0174).
Regarding claim 13, Nirjon et al. teaches further the wearable device of claim 12, wherein the plurality of circumferential locations comprise: 
at least one location on a middle finger-facing portion of the ring (paragraphs 0015 and 0018 explain that the proximity sensor detects facing adjacent fingers as shown in figures 1A and 1B where a middle finger is known to be adjacent to an index finger and wearing the ring on the middle finger is shown as an example even though it is known to change fingers to an index finger); and 
at least one location on a thumb-facing portion of the ring (paragraphs 0015 and 0018 explain that the proximity sensor detects facing adjacent fingers as shown in figures 1A and 1B where a thumb is known to be adjacent to an index finger and wearing the ring on the middle finger is shown as an example even though it is known to change fingers to an index finger).
Regarding claim 14, Shai teaches the wearable device of claim 11, wherein each proximity sensor comprises a sensor selected from the list consisting of: 
an infrared light sensor (paragraph 0166 describes the infrared light sensing), an ultrasonic sensor, and a radar sensor.
Regarding claim 15, Nirjon et al. teaches further the wearable device of claim 11, wherein: 
the motion sensor comprises an accelerometer (paragraphs 0021-0022 describe the use of an accelerometer); and 
the motion sensor signal comprises three channels of accelerometer data, each channel indicating acceleration of the wearable device with respect to a respective spatial axis (paragraph 0022 explains that “The accelerometer 140 is designed to measure magnitude and/or distance of proper acceleration in up to three dimensions” where each dimension is a different spatial axis of a different channel of data).
Regarding claim 19, Nirjon et al. teaches further the wearable device of claim 11, further comprising: 
a controller configured to: 
generate feature data based on the motion sensor signals and proximity sensor signals, the feature data indicating one or more features of the motion sensor signal and proximity sensor signals (paragraph 0043 explains how different features or measurements of the different sensors are determined and used together); and 
classify a mid-air gesture being performed by the hand to generate gesture classification data based on the feature data (paragraph 0045 explains how the various gestures are classified based on the sensor data); and a communication link (as described in paragraph 0024) configured to transmit the gesture classification data (to allow control described in paragraph 0045, which explains how the gestures are mapped to a common function to provide control such as “pinch, expand, and swipe”).
Regarding independent claim 20, Shai teaches a non-transitory processor-readable medium having machine-executable instructions stored thereon which, when executed by a processor device (paragraph 0169 describes the memory and processor that are used to store the application that is executed), cause the processor device control a gesture-controlled device based on a mid-air gesture being performed by a user's hand (paragraphs 0309-0310 describe the interactions with a device using hand gestures that are mid-air as shown in figures 37A-F) by: 
obtaining sensor data (from sensing mechanism 118 of figure 1A as given in paragraph 0160) from a wearable device (finger-worn device 3710 of figures 37A-F as given in paragraph 0309) worn on a primary finger of the user's hand (figure 38A-C show that the device can be worn on an index or primary finger of the user as given in paragraph 0320), the sensor data comprising: 
proximity sensing (as discussed in paragraphs 0298, 0374, and 0387); and 
motion sensor data from a motion sensor of the wearable device (paragraphs 0160-0161 explain how sensing is used to indicate relative motion via sensing mechanism 118); and 
providing control data to the gesture-controlled device based on the sensor data (paragraph 0320 describes the control done based on the sensing, specifically by controlling the display). 
Shai does not discuss the details of the proximity sensing, specifically a plurality of proximity sensor data channels, each encoding proximity sensor data from a proximity sensor of the wearable device.
Similarly to Shai, Nirjon et al. teaches to control a gesture-controlled device based on a mid-air gesture being performed by a user's hand (as described in paragraphs 0015-0016) by: 
obtaining sensor data (paragraphs 0034-0035 and 0038 explain how sensor data is obtained) from a wearable device worn on a finger of the user's hand (figures 2A and 2B show the wearable device shown on a user’s finger as given in paragraphs 0029-0030).
In addition, Nirjon et al. teaches the sensor data comprising: 
a plurality of proximity sensor data channels (paragraph 0018 describes the different proximity sensors with different data measured that are each considered to be a channel), each encoding proximity sensor data from a proximity sensor of the wearable device (paragraph 0032 explains the need to decode the instructions for use by microcontroller 310 from the input received by the sensors as given in paragraphs 0034-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor data used by Nirjon et al. in the system of Shai. The rationale to combine would be to accurately enable interaction with many computing devices (paragraph 0015 of Nirjon et al.).
Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shai, US Patent Publication 2011/0007035 in view of Nirjon et al., US Patent Publication 2017/0351345, further in view of Keller et al., US Patent Publication 2014/0176439.
Regarding claim 8, Shai and Nirjon et al. teach the method of claim 1 and Nirjon et al. teaches further the method wherein the motion sensor data comprises: 
three channels of accelerometer data, each channel indicating acceleration of the wearable device with respect to a respective spatial axis (paragraph 0022 explains that “The accelerometer 140 is designed to measure magnitude and/or distance of proper acceleration in up to three dimensions” where each dimension is a different spatial axis of a different channel of data). 
Shai and Nirjon et al. do not teach the method wherein the motion sensor data comprises: three channels of gyroscope data, each channel indicating an angular velocity of the wearable device with respect to a respective spatial axis.
Keller et al. teaches the method wherein the motion sensor data comprises: three channels of gyroscope data, each channel indicating an angular velocity of the wearable device with respect to a respective spatial axis (paragraph 0078 describes the use of gyroscopes where the sensors may be tri-axial sensors to span the three dimensional space and paragraph 0077 explains how the gyroscope is used to measure angular rate or velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the gyroscope data used by Keller et al. in the system of Shai and Nirjon et al. The rationale to combine would be to enable a user to rotate objects in virtual space that have been selected (paragraph 0077 of Keller et al.).
Regarding claim 16, Shai and Nirjon et al. teach the wearable device of claim 15. Shai and Nirjon et al. do not teach the wearable device wherein: 
the motion sensor further comprises a gyroscope; and 
the motion sensor data further comprises three channels of gyroscope data, each channel indicating an angular velocity of the wearable device with respect to a respective spatial axis.
Keller et al. teaches the wearable device teach the wherein: 
the motion sensor further comprises a gyroscope (as given in paragraph 0078); and 
the motion sensor data further comprises three channels of gyroscope data, each channel indicating an angular velocity of the wearable device with respect to a respective spatial axis (paragraph 0078 describes the use of gyroscopes where the sensors may be tri-axial sensors to span the three dimensional space and paragraph 0077 explains how the gyroscope is used to measure angular rate or velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the gyroscope data used by Keller et al. in the system of Shai and Nirjon et al. The rationale to combine would be to enable a user to rotate objects in virtual space that have been selected (paragraph 0077 of Keller et al.).
Regarding claim 17, Shai and Nirjon et al. teach the wearable device of claim 11 and Nirjon et al. teaches further the wearable device wherein: the motion sensor comprises an accelerometer (paragraphs 0021-0022 describe the use of an accelerometer). 
Shai and Nirjon et al. do not teach the wearable device wherein: the motion sensor data comprises accelerometer data sampled at a frequency greater than 100 Hz. 
Keller et al. teaches the wearable device wherein: the motion sensor data comprises accelerometer data sampled at a frequency greater than 100 Hz (paragraph 0087 describes how the accelerometer readings are sampled at a frequency of about 1kHz, which is greater than 100 Hz). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sampling rate used by Keller et al. in the system of Shai and Nirjon et al. The rationale to combine would be to accurately to detect when taps occur and classify taps according to the tap targets that are hit (paragraph 0087 of Keller et al.).
Allowable Subject Matter
Claims 3-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art, taken individually or in combination teaches the specific limitations, especially “segmenting the sensor data to generate: a plurality of motion sensor data frames; and for each proximity sensor channel, a plurality of proximity sensor data frames; preprocessing the plurality of motion sensor data frames by: for each motion sensor data frame, computing motion sensor power spectrum data by performing a Fourier transform on the motion sensor data frame; generating a plurality of average motion sensor data values based on the plurality of motion sensor power spectra; and preprocessing the plurality of proximity sensor data frames by generating, for each proximity sensor channel, a plurality of average proximity sensor data values based on the plurality of proximity sensor data frames of the proximity sensor channel, wherein the feature data is generated based on the plurality of average motion sensor data values, and the plurality of average proximity sensor data values of each proximity sensor channel” as recited in claim 3 and “a multiplexer configured to generate a multiplexed proximity sensor signal based on the plurality of proximity sensor signals; at least one signal amplifier configured to: generate an amplified motion sensor signal based on the motion sensor signal; and generate an amplified multiplexed proximity sensor signal based on the multiplexed proximity sensor signal; and a controller configured to generate: the motion sensor data based on the amplified motion sensor signal; and the plurality of channels of proximity sensor data based on the amplified multiplexed proximity sensor signal” as recited in claim 18. Claims 4-7 are indicated allowable based on their dependency on claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627